     Case 19-50653    Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01     Desc Main
                                 Document     Page 1 of 44


19-111318
                       UNITED STATES BANKRUPTCY COURT

                           DISTRICT OF MINNESOTA
              ____________________________________________________

In Re:                                      Case No. 19-50653 RJK
                                            Chapter 7

Deborah L Stockwell

               Debtor.
              ____________________________________________________

                         NOTICE OF HEARING AND MOTION
                             FOR RELIEF FROM STAY

TO:      The Debtor and other entities specified in Local Rule 9013-3(a).

1.     Federal Home Loan Mortgage Corporation, as trustee for Freddie Mac Seasoned
Credit Risk Transfer Trust, Series 2017-4, as owner of the Related Mortgage Loan
(hereinafter “Movant”), by its undersigned attorneys, moves the Court for relief requested
below and gives Notice of Hearing.

2.    The Court will hold a Hearing on this motion at 9:30 a.m. on September 16, 2019,
in Courtroom No. 2, at Gerald W. Heaney Federal Building and United States Courthouse
and Customhouse, 4th Floor, 515 West First Street, Duluth, MN 55802.

3.    Any response to this Motion must be filed and delivered no later than Wednesday
September 11, 2019, which is five (5) days before the time set for the hearing (including
Saturdays, Sundays, and holidays). UNLESS A RESPONSE OPPOSING THE
MOTION IS TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT
A HEARING.

4.     This court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and
1334, Federal Rule of Bankruptcy Procedure 5005, and Local Rule 1070-1. This
proceeding is a core proceeding.

5.       The petition commencing this case was filed on August 16, 2019.

6.    This Motion arises under 11 U.S.C. § 362(d) and Federal Rule of Bankruptcy
Procedure 4001. This Motion is filed pursuant to Fed. R. Bankr. P. 9014 and Local Rules
4001-1 and 9013-1 through 9019-3.


19-111318                               Motion for Relief                        Page 1 of 3
     Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01       Desc Main
                               Document     Page 2 of 44


7.     Movant Requests Relief from the automatic stay with respect to real property of
subject to a mortgage lien, effective immediately, notwithstanding Fed. R. Bankr. P.
4001(a)(3).

8.    The Debtor executed a promissory note in the original amount of $82,500.00 dated
September 12, 2006 (hereinafter the “Note” or “Debt Agreement”).

9.      Federal Home Loan Mortgage Corporation, as trustee for Freddie Mac Seasoned
Credit Risk Transfer Trust, Series 2017-4, as owner of the Related Mortgage Loan
directly or through an agent, has possession of the promissory note and held the note at
the time of filing of the Movant’s Motion for Relief from the Stay. The promissory note
is made payable to Federal Home Loan Mortgage Corporation, as trustee for Freddie Mac
Seasoned Credit Risk Transfer Trust, Series 2017-4, as owner of the Related Mortgage
Loan OR The promissory note has been duly indorsed.

10.   The Note is secured by a valid, perfected mortgage lien (hereinafter the
“Mortgage”), executed by Deborah L Stockwell encumbering real property located at 504
NE 8th Ave, Grand Rapids, MN 55744 and legally described as:

        Lots 13 and 14, Block 6, Third Division of Grand Rapids, Itasca County,
        MN

11.     Movant is the holder of the Mortgage pursuant to assignment(s) of mortgage and
is entitled to enforce the terms thereof.

12.   The Note and Mortgage provide that failure to make the payments due under the
Note are a condition of default, the occurrence of which gives Movant the right to
proceed with foreclosure of the Mortgage.

13.   The Debtor has failed to make the promised payments with respect to the Note and
Mortgage and are therefore in default.

14.   As of August 21, 2019, the total amount of the Mortgage default is $5,420.48,
which is detailed on Local Form 4001-1.

15.   As of August 21, 2019, the total balance owed under the Mortgage was
$63,468.54.

16.     The current tax assessed value of the property is $72,500.00. The Debtor did not
list the property or its value in the schedules of the bankruptcy petition. Based upon
available information, the Movant adopts $72,500.00 as the estimated fair market value
of the property.




19-111318                             Motion for Relief                           Page 2 of 3
     Case 19-50653    Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01            Desc Main
                                 Document     Page 3 of 44


17.     In order to protect its interest in the secured property of the Debtor, the Movant
must pursue its remedies to foreclose under Minnesota law. Movant has and will incur
legal fees and costs to protect and enforce its rights in the property.

18.    Cause exists for the Court to vacate the automatic stay imposed by 11 U.S.C.
§ 362(a), because the Debtor has failed to provide Movant with adequate protection.
Further, Movant is entitled to termination of the automatic stay because there is
insufficient equity in the property, nor is the property is necessary to an effective
reorganization.

19.    This is an attempt to collect a debt and any information obtained will be used
for that purpose. This notice is required by the provisions of the Fair Debt Collection
Practices Act and does not imply that we are attempting to collect money from anyone
who has discharged the debt under the Bankruptcy Laws of the United States.

       WHEREFORE, pursuant to 11 U.S.C. § 362(d), Federal Home Loan Mortgage
Corporation, as trustee for Freddie Mac Seasoned Credit Risk Transfer Trust, Series
2017-4, as owner of the Related Mortgage Loan, respectfully moves the Court for an
Order:

1.      Granting relief from the automatic stay imposed by 11 U.S.C. § 362(a).

2.      Determining that the 14 day stay under Fed. R. Bankr. P. 4001(a)(3) be waived so
        that this order for relief is effective immediately upon entry.

3.      For such other and further relief as the Court finds equitable and just.



Dated: August 29, 2019


                                           Signed: /s/ James Dohnalek
                                           James A. Dohnalek, Jr. - 0399206
                                           jdohnalek@logs.com
                                           Shapiro & Zielke, LLP
                                           Attorneys for Movant
                                           12550 West Frontage Road
                                           Suite 200
                                           Burnsville, MN 55337
                                           (952) 831-4060




19-111318                               Motion for Relief                             Page 3 of 3
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                          Document     Page 4 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                          Document     Page 5 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                          Document     Page 6 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                          Document     Page 7 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                          Document     Page 8 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                          Document     Page 9 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 10 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 11 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 12 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 13 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 14 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 15 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 16 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 17 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 18 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 19 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 20 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 21 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 22 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 23 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 24 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 25 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 26 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 27 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 28 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 29 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 30 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 31 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 32 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 33 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 34 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 35 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 36 of 44
Case 19-50653   Doc 9   Filed 08/29/19 Entered 08/29/19 12:45:01   Desc Main
                         Document     Page 37 of 44
  Case 19-50653       Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01      Desc Main
                                Document     Page 38 of 44


                       UNITED STATES BANKRUPTCY COURT

                             DISTRICT OF MINNESOTA
                       ______________________________________

In Re:                                            Case No. 19-50653 RJK
                                                  Chapter 7

Deborah L Stockwell

         Debtor.
                       ______________________________________

                               MEMORANDUM OF LAW


         Federal Home Loan Mortgage Corporation, as trustee for Freddie Mac Seasoned

Credit Risk Transfer Trust, Series 2017-4, as owner of the Related Mortgage Loan

("Movant"), submits this memorandum of law in support of its Motion for Relief from

the stay in the above-entitled matter.

                                          FACTS

         On September 12, 2006, Debtor made, executed, and delivered a Promissory Note

to Lehman Brothers Bank, FSB, a Federal Savings Bank for $82,500.00 (“Note”), which

is secured by a Mortgage dated September 12, 2006, and recorded October 13, 2006, in

Itasca County as Document Number AXXXXXXXX. Said Mortgage was executed by

Debtor. The Mortgage has been assigned to Movant via assignment of mortgage. The

mortgage encumbers real property at 504 NE 8th Ave, Grand Rapids, MN 55744.

         The Debtor filed a petition under Chapter 7 of Title 11 of the U.S. Code. The

Debtor in this case has failed to make the contractual payments required by the Note and

Mortgage, as evidenced by Local Form 4001-1.
      Case 19-50653    Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01        Desc Main
                                 Document     Page 39 of 44


                                        ARGUMENT

I.       THE MOVANT HAS STANDING TO BRING THIS MOTION FOR
         RELIEF FROM THE STAY TO FORECLOSE THE MORTGAGE

         A “party in interest” has standing to make a motion for relief from the stay, after

notice and hearing. 11 U.S.C. § 362 (d). The holder of a note and mortgage, or its

authorized agent, has standing to bring a stay relief motion. See, e.g., In re Jacobson,

402 B.R. 359, 366 (Bankr. W.D. Wash. Mar. 6, 2009) (as modified Mar. 10, 2009). In

the District of Minnesota, Local Bankruptcy Rule 4001-1 specifies the evidence that the

movant must provide to the court in order to prove standing for a motion for relief from

stay, including a copy of the note, copy of the mortgage recorded in the land records, any

assignments if the movant is not the original mortgagee, and any other evidence that the

movant has authority to make the motion. Loc. R. Bankr. P. 4001-1(b)(1). See also

LRBP 90132(a); LRBP 9013-2(d).

         Exhibits A through C submitted in support of this motion show the chain of title

that gives Movant standing to seek relief from the automatic stay. The Note is made

payable to the Movant or has been duly indorsed. Movant has possession of the Note

directly or through an agent. The Mortgage was recorded in the county in which the

property is located, and the Movant is the original mortgagee, the beneficiary, or the

assignee of the Mortgage. The Movant has provided sufficient evidence to show that it is

a party entitled to enforce the terms of the Note and Mortgage, and likewise, that Movant

has standing to bring this Motion for Relief.

II.      MOVANT IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY
         “FOR CAUSE” UNDER 11 U.S.C. § 362(d)(1)
  Case 19-50653       Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01          Desc Main
                                Document     Page 40 of 44


       Section 362(d) of the Bankruptcy Code governs relief from the automatic stay. 11

U.S.C. § 362(d). Under Section 362(d)(1), relief from the automatic stay shall be granted

upon request of a party in interest “for cause, including the lack of adequate protection of

an interest in property of such party.” 11 U.S.C. § 362(d)(1). Cause has been defined to

mean “any reason whereby a creditor is receiving less than his bargain from a debtor and

is without a remedy because of the bankruptcy proceeding.” In re Martens, 331 B.R.

395, 398 (8th Cir. B.A.P. 2005) (internal citation omitted). A secured creditor’s interest

is not adequately protected where its collateral is depreciating in value. See United Sav.

Ass’n of Texas v. Timbers of Inwood Forest Assoc. Ltd., 484 U.S. 365, 370 (1988). Other

grounds for granting relief from the stay to the creditor “for cause” include that the debtor

is not insuring the property or the debtor is failing to pay ongoing utilities, real estate

taxes, or homeowners’ association dues which lead to liens that affect the creditor’s

position. See, e.g., In re Biltwood Properties LLC, 473 B.R. 70 (Bankr. M.D. Pa. 2012)

(although Chapter 11 debtor was making regular mortgage payments, the creditor was not

adequately protected and was thus entitled to stay relief where the debtor had failed to

pay real estate taxes resulting in a superior tax lien); In re Harwood Hideout, Inc., 2005

WL 894828 (Bankr. D. N.D. 2005) (mortgagee was entitled to relief from the stay unless

debtor provided proof of insurance and cured any existing tax deficiencies). The burden

of proof is on the debtor to demonstrate lack of cause by showing that adequate

protection has been provided to the creditor. 11 U.S.C. § 362(g)(2).

       The Debtor has failed to make the contractual payments with respect to the Note

and Mortgage and are therefore in default. See Exhibit F, Local Form 4001-1. The
  Case 19-50653       Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01       Desc Main
                                Document     Page 41 of 44


Debtor has not otherwise provided Movant with adequate protection of its interest in the

subject property. Such circumstances constitute cause within the meaning of Section

362(d)(1), justifying relief from the stay.

III.   MOVANT IS ENTITLED TO RELIEF FROM THE STAY UNDER 11
       U.S.C. § 362(d)(2) BECAUSE THERE IS INSUFFICIENT EQUITY IN THE
       PROPERTY

       Section 362(d)(2) of the Bankruptcy Code provides a separate and independent

basis for relief from the automatic stay. Stay relief shall be granted where (A) the debtor

does not have any equity in such property; and (B) the property is not necessary to an

effective reorganization. 11 U.S.C. § 362(d)(2). A creditor is entitled to relief from the

automatic stay if the debtor is not making mortgage payments, and if there is insufficient

equity in the property to adequately protect the creditor. In re Martens, 331 B.R. at 398.

The test for equity under § 362(d)(2) compares all encumbrances against the property to

the property’s current value, whether or not all lienholders have requested relief from the

stay. In re Bowman, 253 B.R. 233, 238 (B.A.P. 8th Cir. 2000). Where there exists no

equity in the property, it is incumbent upon a debtor to make a showing that the property

is necessary to an effective reorganization in order to defend against the motion. In re

Embassy Enterprises of St. Cloud, 125 B.R. 552, 554 (Bankr. D. Minn. 1991). Because

Chapter 7 is not a reorganization chapter, all the creditor need prove in a Chapter 7 case

is that the debtor has no equity in the collateral. 11 U.S.C. §362(d)(2)(A); In re Gess,

526 B.R. 798, 802 (B.A.P. 8th Cir. 2015) (relief from the stay properly granted under

section 362(d)(2) where the value of a van was less than the amount owed on the loan

and the debtors conceded that the van was not needed for an effective reorganization in a
  Case 19-50653      Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01         Desc Main
                               Document     Page 42 of 44


Chapter 7 case); see also In re Martens, 331 at 398 (relief properly granted where a

Chapter 7 debtor failed to make any payments on the secured loan for nearly a year, there

was insufficient equity in the property to adequately protect the creditor, and by

definition the property was not necessary to a reorganization).

       As evidenced by the verified facts submitted along with this motion, the Debtor

has failed to make the payments required by the Note and the Mortgage. Factoring in

holding and marketing costs, and standard realtor commission, there is likely no equity in

the property. Accordingly, the Movant is entitled to relief from the automatic stay under

§ 362(d)(2).

                                      CONCLUSION

       The facts set forth above establish adequate cause to support a lift of the automatic

stay, and that the 14 day stay pursuant to Bankruptcy Rule 4001(a)(3) be waived.

Therefore, the Movant is entitled to an Order for relief from the stay to foreclose its

Mortgage on the property and protect its security interest under state law.

                                           Respectfully submitted,
Dated: August 29, 2019
                                           Signed: /s/ James Dohnalek
                                           James A. Dohnalek, Jr. - 0399206
                                           jdohnalek@logs.com
                                           Shapiro & Zielke, LLP
                                           Attorneys for Movant
                                           12550 West Frontage Road
                                           Suite 200
                                           Burnsville, MN 55337
                                           (952) 831-4060
  Case 19-50653     Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01      Desc Main
                              Document     Page 43 of 44




                                                                          19-50653 RJK


                             CERTIFICATE OF SERVICE


STATE OF MINNESOTA                )
                                  ) SS
COUNTY OF DAKOTA                  )

I, Madeline Dopp, declare under penalty of perjury, say that on August 29, 2019, I mailed
via U.S. Mail and CM/ECF emailed copies of the Notice of Hearing and Motion for
Relief from Stay, Affidavit, annexed Memorandum of Law, Proposed Order for Relief
from Stay, and Certificate of Service on the following interested parties at their last
known address.

Service Via U.S. Mail

Deborah L Stockwell
120 NE 10th Avenue Apt 10
Deer River, MN 56636

Additional Copy(s) served electronically through the Court’s ECF System or by first
class U.S. mail postage addressed to:

Attorney for Debtor:                            Trustee:
John P. Dimich                                  Nauni Jo Manty
Dimich Law Office                               Manty & Associates PA
432 NE 3rd Ave                                  401 Second Avenue North
Grand Rapids, MN 55744                          Suite 400


                                                U. S. Trustee
                                                1015 U.S. Courthouse
                                                300 South 4th St.
                                                Minneapolis, MN 55415


                                                /s/ Madeline Dopp
                                                Madeline Dopp
  Case 19-50653       Doc 9    Filed 08/29/19 Entered 08/29/19 12:45:01       Desc Main
                                Document     Page 44 of 44


                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA

In Re:
                                                  Case No. 19-50653 RJK

Deborah L Stockwell

         Debtor.

                              ORDER GRANTING RELIEF

         This case is before the court on the motion of Federal Home Loan Mortgage

Corporation, as trustee for Freddie Mac Seasoned Credit Risk Transfer Trust, Series

2017-4, as owner of the Related Mortgage Loan, for relief from the automatic stay

imposed by 11 U.S.C. § 362(a).

         Based on the records, the court finds that grounds exist under 11 U.S.C. § 362(d)

to warrant relief.

         IT IS ORDERED:

         1.    The motion for relief from stay is granted as follows.

         2.    The automatic stay imposed by 11 U.S.C. § 362(a) is terminated such that

the movant may exercise its rights and remedies under applicable nonbankruptcy law

with respect to the following property:

         Lots 13 and 14, Block 6, Third Division of Grand Rapids, Itasca County, MN


         3.    Notwithstanding Federal Rule of Bankruptcy Procedure 4001(a)(3), this

order is effective immediately.

Dated: ______________________              _________________________________
                                           United States Bankruptcy Judge
